Mr. Justice Phillips delivered the,opinion of the court: The claimants, Robert O- Butz et al., brings this suit to procure from the State, a refund of inheritance tax in the sum of $398.74 with 3% interest per annum from October 28, 1920, under Section 25 of the Inheritance Tax Laws of Illinois. Otto Butz died testate in Cook county, Illinois, and claimants were appointed by will executors therein, and afterwards duly qualified as executors. The inheritance taxes were fixed and order made by county judge of said county; and on the 28th day of October, 1920, paid the taxes then shown by order'of the court to be due to-wit: $19,306.08, less 5% discount allowed by statute in such case made and provided making a net tax so paid $1.8,-340.78. Application was made in due time, to the county court of said county and by order of the county court the estate was reassessed; that upon such- reassessment the executors, as shown by order of said county court, the claimants became and are entitled to a refund under Section 25 of said act in the sum of $398.74. Certified copies of will, letters, assessments and orders of the county court are filed and considered herein in evidence and same prove the claimant’s demand, to which the Attorney General makes no objection, but consents in writing to the allowance of said sum. The court accordingly awards claimants, executors of said estate, the sum of $398.74 with 3% interest per annum thereon from October 28, 1920, to this date.